 64DECISIONSOF NATIONALLABOR RELATIONS BOARDWESTERN ASSOCIATION OF ENGINEERS, ARCHITECTSAND SURVEYORSandSAN FRANCISCO AREA GROUP OF PROFESSIONALE1ILPLOYEEs, PETI-TIONER.Case No. ,9O-RC-1751.October 22, 1952Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before M. C. Dempster,hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer Association, formed on August 29, 1951, and in-corporated on March 25, 1952, is composed of 17 Employers engagedin surveying, engineering, materials testing, and aerial mapmaking.Organized with the primary purpose of representing its member em-ployers in labor relations matters, the Association is authorized tosign collective bargaining agreements for itsmembers.The Inter-venor, Operating Engineers Union, Local No. 3, AFL, contends thatthe Association is not an "employer" within the statutory definition.Although membership in the Association can be withdrawn at anytime upon payment of accrued dues and charges, the Association is anagent of the member employers within the meaning of Section 2 (2) ofthe Act while such membership subsists.We therefore find that theAssociation is an employer and, further, that it is engaged in commercewithin the meaning of the Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.23.The Intervenor moved that the petition be dismissed on theground that an association-wide unit is inappropriate in the absence ofa history of collective bargaining on a multiemployer basis.As theEmployer Association and the Petitioner seek multiemployer bar-gaining, and as no party is seeking single employer units, collectivebargaining history is not a prerequisite to finding the multiemployerunit appropriate.Consequently, a question affecting commerce exists'Norman B.Bailey, B. T. Berndtson, Drury Butler.California Engineering & SurveyingService,Norman G. Glover, George E Goodall,Charles 0. Greenwood,Walter B Grimes,Clair A Hill, E A. Johnson&Associates,Inc.,Kenneth C Laugenour,Polk & Batham,0 J. Porter&Company, Harold S. Prescott, Frank H Reynolds, Joseph E. Spank, andYolo Engineersand Surveyors,some of which are herein referred to by surnames only:e g, 11111 or Porter.,The Intervenor moved to dismiss the petition herein on the ground that the PetitionerIs got a "labor organization"within the meaning of the Act, In light of the provision Inthe Petitioner's constitution that it shall not "restrain any member from negotiatingdirectly with his employer for the bettermentof his generalwelfare."Wedeemthis pro-tection of Individual bargaining to he eolely a matter of Intraunion policy, which does notdisqualify the Petitioner as a collective bargaining agent.Furthermore,the Board hascertified the Petitioner as the collective bargaining agent of other employees.Pacific Gasand Electric Company,98 NLRB No. 130.101 NLRB No. 19. WESTERN ASSOCIATIONOF ENGINEERS, ETC.65concerningthe representation of employees of the Employer withinthe meaning of Section 9 (c) (1) and Section2 (6) and(7) of the Act.4.The Petitioner contended, and the Employer agreed, that theappropriate unit includesprofessionaland both field and office tech-nicalemployees working for employer members of the Association 3The Intervenorseeksto represent a unit limited to the field technicalemployees,excluding the office technical and professionalemployees.There are39 officetechnical and professional employees, and 78 em-ployees in the field survey crews.Depending somewhaton the sizeof the employer firms and the qualifications of the employees involved,many of the field and office technical employees work interchangeablyon the field surveys and in theoffice.The leaders of the field crews,called chiefs of party, ordinarily spend from one-half to 1 hour in themorningsand evenings in the office getting instructions and turning indata,and thereis a substantialamount of contact between themembersof the field crews and the computers and draftsmen in the office, whodiscuss the sufficiency of the field data obtained. In addition, all thefield employees are customarily given jobs in the office during adversewinter weather, such jobsrangingfrom computing, drafting, and map-making to repairing equipment.Many of the field crew employees who are engaged in surveyingwork and, on construction jobs, in assisting, coordinating, and inspect-ing the work of the construction crafts, work primarily away from theoffice.However, there is a close community of interest between theoffice and the field technical workers, resulting from their functionallyassociated work and their frequent contact.We accordingly find aunit of both office and field technical workers, together with the pro-fessionalemployees if they vote for inclusion, appropriate for collec-tivebargaining.4Issues were raised at the hearing as to the professional status orunit placement of the followingcategories:Civil engineers :The parties stipulated that the civil engineersemployed by Goodall, Hill, and Spink are professional employees,but that the civil engineer employed by Porter should be excluded as asupervisor, and we so find. There was some dispute, however, aboutthe status of civilengineersO'Gara, Develey, and Chamberlain, em-ployed by Johnson. The parties agreed that engineer O'Gara is a pro-fessionalemployee, but the Intervenor contended thathe is also asupervisor.There are, however, fourassociatesin Johnson's firm, notlisted as employees, who are licensed engineers, and who supervise andresponsibly direct both professional and technical employees.We8The Petitioner seeks two separate units if the professional employees vote for separaterepresentation.k George A. Fuller Company,78 NLRB 207;San Antonio Machine d Supply Company,85 NLRB 143. 66DECISIONSOF NATIONALLABOR RELATIONS BOARDtherefore agree with the Employer and the Petitioner that engineerO'Gara, like Johnson's other professional engineers, is not a super-visor.As to civil engineer Develey, who was recently graduatedfrom engineering school and is gaining experience under the directionof an experienced civil engineer, we agree with the Intervenor that heis not a technical employee, as contended by the Employer and thePetitioner, but a professional employee within the meaning of Section2 (12) (b) of the Act.The other civil engineer in question, Chamber-lain, who the Employer and the Petitioner asserted is not a profes-sional engineer, contrary to the Intervenor, has had 14 years of experi-ence and 2 or 3 years of college.Although his duties of coordinatingthe office work on engineering projects require a general knowledge ofengineering in its various phases, we find that his work is substantiallyroutine in nature, involving limited exercise of discretion and judg-ment.We shall therefore include him in the technical unit.Assistant engineers:Only Goodall employs persons in this classi-fication.The parties agreed that they are nonsupervisory profes-sional employees, and we so find.Structural, electrical,mechanical, and sanitary engineers:Theparties agreed that these are professional employees; with the ex-ception of mechanical engineer La Salle, employed by Johnson.Likecivil engineer Develey, he is a recent engineering graduate, workingto gain experience in his engineering field.We find him also to be aprofessional employee.Office engineers:The parties agreed that these employees are tech-nical, not professional, employees, and we so find.Electrical draftsman:Johnson employs one person in this category.Like civil engineer Develey and mechanical engineer La Salle, he is arecent engineering graduate "on his way up" to becoming a fullyqualified engineer.He works under the supervision of two electricalengineers.As contended by the Intervenor, but opposed by the Em-ployer and the Petitioner, we find him to be a professional employee.Cartographer-photogramanetrist:The parties agreed that the oneemployee in this classification is either a professional or semiprofes-sional employee.The making of surveys and maps from aerial photo-graphs requires a high degree of skill in the use of very precise andcomplex instruments, and some knowledge of higher mathematics.There is testimony, however, that though the work is highly special-ized and is not supervised, it becomes somewhat routine in nature.Asthe standard for professional employees is high, and as this employeeis not an engineering graduate, we find that he is not a professionalemployee within the meaning of the Act.P As in the case of civil engineer O'Gara,we find thatthe electrical,mechanical, andsanitary engineers employed by Johnson are not supervisors.The partiesstipulated thatthe structural engineers are nonsupervisory. WESTERN ASSOCIATION OF ENGINEERS, ETC.67Field-survey crews:The parties agreed, and we find, that the chiefsof party,s inspectors, instrumehtmen, chainmen, rodmen, and fieldassistants 7 are nonsupervisory technicians who should be included inthe technical unit.The Intervenor contended, however, that the landsurveyors, who are either licensed surveyors or particularly skilledchiefs of party, are supervisory professional employees.As theirduties are the same as those of other chiefs of party, and as they do notpossess the statutory indicia of supervisors," we overrule the Inter-venor's contention and shall include them also in the technical unit.Office technical workers:The parties agreed, and we find, that thedraftsmen, computers, mappers, and laboratory technicians are non-supervisory technical employees.'We also find that the field geologist,so-called, who obtains soil samples for testing, and makes preliminaryclassifications of the soil, is a nonsupervisory technical employee.The bookkeepers, secretaries, and janitors are stipulated to benontechnical employees, and we agree.As the parties recognize, Section 9 (b) (1) of the Act requires thatthe professional employees' desire with respect to their inclusion in aunit with nonprofessional employees must first be ascertained.Ac-cordingly, we shall direct separate elections in the following votinggroups: 10(a)All professional employees of the Employer in northern Cali-fornia, excluding all other employees and supervisors as defined inthe Act.(b) All technical employees of the Employer in northern California,excluding professional employees, bookkeepers, secretaries, janitors,and supervisors as defined in the Act.The employees in the professional voting group (a) will be askedtwo questions on their ballots: (1) Do you desire to be included in a'As chief of party Briley is the son of Reynolds'general manager,we exclude Brileyfrom the bargaining unit.7 This classification includes chainmen or rodmen when performing the duties of stakecarriers,brush men,and axe menTemporary,casual laborers who sometimes work withthese crews are not to be included in the unit.8One of the land surveyors,Lonnberg,employed by Hill,has been given authority tosettle disputes in Hill's absence.The Intervenor contends that he is therefore a part-timesupervisor.As he has no other supervisory authority,and has had no occasion to exercisethis authority,we find that he is not a supervisor within the meaning of the Act.9 The Intervenor contended that draftsman Brownell,employed by Butler,is a profes-sional employee because he works as a designing engineer.Brownell has had 2 years atcollege,has taken a correspondence course in engineering,and has had 5 years of ex-perience.His duties include designing pipelines for water,sewage, and drainage,but areof a routine nature, under the supervision and direction of Butler.Only 4 to 6 weeks arerequired to train a person in this work.Brownell is paid at the rate of $2 an hour.Wefind that he is not a professional employee.io The Intervenor did not indicate whether or not it wishes to be on the ballot for thelarger unit found appropriate.As the Intervenor has made a substantial showing ofinterest in this unit,we shall direct that its name be placed on the ballot.However, theRegional Director is authorized to permit the withdrawal of its name upon the timelyrequest of the Intervenor.242305-53--6 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit with the nonprofessional employees? (2) Do you desire to berepresented for the purposes of collective bargaining by the Peti-tioner or by the Intervenor? If a majority of the professionalemployees vote "Yes" to the first question, indicating their wish tobe included in a unit with the nonprofessional employees, they willbe included in such unit, which, in that event, we find to be appro-priate.Their votes on the second question will then be counted to-gether with the votes of the nonprofessional employees to decidewhether the Petitioner or the Intervenor has been selected to representthe combined bargaining unit. If, on the other hand,a majority ofthe professional employees vote against inclusion, we find separateunits of professional and technical employees to be appropriate.Thevotes of each voting group will then be counted separately to decidewhether or not that group desires to be represented by the Petitioneror by the Intervenor.[Text of Direction of Elections omitted from publication in thisvolume.]NEHI BOTTLING CO., INC.andINDEPENDENT BEVERAGEWORKERSUNION, PETITIONER.Case No. 3-RC-1'02'0.October 22,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John Weld and Leon-ard Leventhal, hearing officers."The hearing officers' rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.22.The labor organizations involved claim to represent certainemployees of the Employer .3iThe hearing on June 16, 1952, was held before John Weld ; the hearing on June 20 wasconducted before Leonard Leventhal.2The Employer produces and distributes nonalcoholic beverages in the Buffalo, NewYork,area, under exclusive franchises granted by Neill Corporation, the principal officesof which are in Columbus,Georgia.Although in form the franchises were issued to thethree officers and stockholders of the Employer,Nehi Corporation has dealt with theEmployer with knowledge of the corporate use of the franchise since about 1938.Wefind that the Employer's operations form an integral part of a multistate enterprise andwe shall, therefore,exercise jurisdiction.American Factors Co.,98 NLRB 447.3At the hearing, Intervenor (International Union of Brewery, Flour, Cereal, Soft Drinkand DistilleryWorkers, CIO)refused to stipulate that Petitioner is a labor organization.101 NLRB No. 16.